DETAILED ACTION
The action is responsive to the amendment filed on 08/04/2022 and the interview conducted on 08/26/2022. Claims 1-7, 10-21 and 23-40 are pending in the case. Claims 1, 19, 21 and 38 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Martin (Reg. No. 56740) on 08/26/2022.

The application has been amended as follows: 

21. 	(Currently Amended) An automated teller machine (ATM), comprising:
a processor;
	a speaker coupled to the processor; 
a communication interface coupled to the processor;
	a display coupled to the processor and providing a graphical user interface; and
an ATM keypad comprising a plurality of keys coupled to the processor, the plurality of keys comprising a first array of keys of a first type and a second array of keys of a second type, wherein the keys of the first array are arranged in a 4 x 3 array of rows and columns and the keys of the second array are arranged in a 4 x 1 array of rows and columns;
	wherein the processor is configured to:
	in response to a setting to disable an accessibility keypad mode, operate in a standard keypad mode in which a first set of actions is mapped to the keys of the keypad; 
in response to a setting to enable the accessibility keypad mode, operate in the accessibility keypad mode in which a second set of actions is mapped to the keys of the keypad, wherein the second set of actions is different from the first set of actions, wherein the second set of actions comprises actions for navigation and input selection of the graphical user interface, actions for control of audio being reproduced, actions for control of volume of the audio being reproduced, and actions for control of a rate of reproduction of the audio being reproduced which are mapped to keys of the first array of keys of the ATM keypad,
wherein the position of each key in the first array is denoted by a position [i, j], wherein i is the row number from top to bottom of the ATM keypad, and j is the column number from left to right of the first array of the ATM keypad,
wherein the navigation and input selection actions comprise scroll up, scroll down, scroll left, scroll right and select for selecting an option selected with an onscreen indicator, wherein the scroll up action is mapped to the key in the [1,2] position of the first array, the scroll left action is mapped to the key in the [2,1] position of the first array, the scroll right action is mapped to the key in the [2,3] position of the first array, the scroll down action is mapped to the key in the [3,2] position of the first array, and the select action is mapped to the key in the [2, 2] position of the first array,
wherein the second set of actions comprises an action for ending the session, an action for returning to a previous page in the session, an action for selecting an option selected with an onscreen indicator, and an action for reproducing audio instructions for the accessibility keypad mode which are mapped to keys of the second array of keys of the ATM keypad;
in the standard keypad mode, perform an action in the first set of actions in response to input received by a respective key of the keypad; and
in the accessibility keypad mode, perform an action in the second set of actions in response to input received by a respective key of the keypad.
28. (Cancelled)

29. (Cancelled)

38. 	(Currently Amended) An automated teller machine (ATM), comprising:
a processor;
	a speaker coupled to the processor; 
a communication interface coupled to the processor;
	a display coupled to the processor and providing a graphical user interface; and
an ATM keypad comprising a plurality of keys coupled to the processor, the plurality of keys comprising a first array of keys of a first type and a second array of keys of a second type, wherein the keys of the first array are arranged in a 4 x 3 array of rows and columns and the keys of the second array are arranged in a 4 x 1 array of rows and columns;
	wherein the processor is configured to:
in a standard keypad mode in which a first set of actions is mapped to the keys of the keypad, perform an action in the first set of actions in response to input received by a respective key of the keypad; and
in an accessibility keypad mode in which a second set of actions is mapped to the keys of the keypad, perform an action in the second set of actions in response to input received by a respective key of the keypad, wherein the second set of actions is different from the first set of actions, wherein the second set of actions comprises actions for navigation and input selection of the graphical user interface, actions for control of audio being reproduced, actions for control of volume of the audio being reproduced, and actions for control of a rate of reproduction of the audio being reproduced which are mapped to keys of the first array of keys of the ATM keypad,
wherein the position of each key in the first array is denoted by a position [i, j], wherein i is the row number from top to bottom of the ATM keypad, and j is the column number from left to right of the first array of the ATM keypad,
wherein the navigation and input selection actions comprise scroll up, scroll down, scroll left, scroll right and select for selecting an option selected with an onscreen indicator, wherein the scroll up action is mapped to the key in the [1,2] position of the first array, the scroll left action is mapped to the key in the [2,1] position of the first array, the scroll right action is mapped to the key in the [2,3] position of the first array, the scroll down action is mapped to the key in the [3,2] position of the first array, and the select action is mapped to the key in the [2, 2] position of the first array,
wherein the second set of actions comprises an action for ending the session, an action for returning to a previous page in the session, an action for selecting an option selected with an onscreen indicator, and an action for reproducing audio instructions for the accessibility keypad mode which are mapped to keys of the second array of keys of the ATM keypad;
in the standard keypad mode, perform an action in the first set of actions in response to input received by a respective key of the keypad; and
in the accessibility keypad mode, perform an action in the second set of actions in response to input received by a respective key of the keypad.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Lee et al. (US Patent Pub. No. 20140331189 A1) discloses an automated teller machine with a 4x3 keypad and 4x1 keypad where the keypads have a first set of actions mapped to the keys and an accessibility mode where a second set of actions can be mapped to the keys where the second set of actions include navigation and input selection of a graphical user interface.
Chang et al. (US Patent Pub. No. 20150066761 A1) discloses an automated teller machine with a graphical user interface to allow the user to control audio being reproduced, control volume of the audio and controlling a rate of reproduction of the audio.
Trocme (US Patent No. 7637421 B1) discloses an automated teller machine with keypad key mapped to a repeat audio instruction command.
Rielly et al. (US Patent Pub. No. 20060038004 A1) discloses an automated teller device where the ATM screen is blanked when a user enters an ADA accessibility mode.
Murray (US Patent Pub. No. 20080106519 A1) discloses a keypad where the 2, 4, 6 and 8, keys are mapped to up, left, right and down actions respectively and where the 5 key is mapped to a select action.
However the features of a second set of actions comprising actions for control of audio being reproduced, actions for control of volume of audio being reproduced and actions for control of rate of reproduction being reproduced being mapped to the first array of keys and actions for ending the session and returning to a previous page in the session being mapped to a second array of keys where in an accessibility keypad mode, an action in the second set of actions is performed in response to input received by a respective key of the keypad in the when taken in the context of the claims as a whole, were not found in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171